Case 1:19-cv-21583-KMW Document 165 Entered on FLSD Docket 04/13/2021 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-21583-Civ-WILLIAMS/TORRES


   MSPA CLAIMS 1, LLC,
   a Florida limited liability company,

         Plaintiff,

   v.

   COVINGTON SPECIALTY INSURANCE COMPANY,
   a foreign profit corporation,

         Defendant.

   ______________________________________/

                      ORDER ON PLAINTIFF’S MOTION TO STRIKE

         This matter is before the Court on MSPA Claims 1, LLC’s (“Plaintiff”) motion

   to strike Covington Specialty Insurance Company’s (“Defendant”) affirmative

   defenses. [D.E. 133]. Defendant responded to the motion on March 23, 2021 [D.E.

   153] to which Plaintiff replied on March 30, 2021. [D.E. 160]. Therefore, Plaintiff’s

   motion is now ripe for disposition.      After careful consideration of the motion,

   response, reply, relevant authorities, and for the reasons discussed below, Plaintiff’s

   motion to strike is DENIED.1




   1     On March 11, 2021, the Honorable Kathleen Williams referred Plaintiff’s
   motion to strike to the undersigned Magistrate Judge for disposition. [D.E. 143].
                                            1
Case 1:19-cv-21583-KMW Document 165 Entered on FLSD Docket 04/13/2021 Page 2 of 6




                      I.     APPLICABLE PRINCIPLES AND LAW

         A party may move to strike pursuant to Rule 12(f) of the Federal Rules “an

   insufficient defense or any redundant, immaterial, impertinent, or scandalous

   matter.” Fed. R. Civ. P. 12(f). “An affirmative defense is one that admits to the

   complaint, but avoids liability, wholly or partly, by new allegations of excuse,

   justification or other negating matter.” Royal Palm Sav. Ass’n v. Pine Trace Corp.,

   716 F. Supp. 1416, 1420 (M.D. Fla. 1989) (quoting Fla. East Coast Railway Co. v.

   Peters, 72 Fla. 311, 73 So. 151 (Fla. 1916)).        Thus, affirmative defenses are

   pleadings, and as a result, must comply with all the same pleading requirements

   applicable to complaints. See Home Management Solutions, Inc. v. Prescient, Inc.,

   2007 WL 2412834, at *1 (S.D. Fla. Aug. 27, 2007). Affirmative defenses must also

   follow the general pleading standard of Fed. R. Civ. P. 8(a), which requires a “short

   and plain statement” of the asserted defense. See Morrison v. Executive Aircraft

   Refinishing, Inc., 434 F. Supp. 2d 1314, 1318 (S.D. Fla. 2005). A defendant must

   admit the essential facts of the complaint and bring forth other facts in justification

   or avoidance to establish an affirmative defense. See id.

         “The striking of an affirmative defense is a ‘drastic remedy’ generally

   disfavored by courts.” Katz v. Chevaldina, 2013 WL 2147156, at *2 (S.D. Fla. May

   15, 2013) (citations omitted); see also Blount v. Blue Cross & Blue Shield of Florida,

   Inc., 2011 WL 672450, at *1 (M.D. Fla. Feb. 17, 2011) (“Striking a defense . . . is

   disfavored by the courts.”); Pandora Jewelers 1995, Inc. v. Pandora Jewelry, LLC,

   2010 WL 5393265, at *1 (S.D. Fla. Dec. 21, 2010) (“Motions to strike are generally


                                             2
Case 1:19-cv-21583-KMW Document 165 Entered on FLSD Docket 04/13/2021 Page 3 of 6




   disfavored and are usually denied unless the allegations have no possible relation to

   the controversy and may cause prejudice to one of the parties”) (internal quotations

   omitted) (quoting another source).

          But, a “defendant must allege some additional facts supporting the

   affirmative defense.” Cano v. South Florida Donuts, Inc., 2010 WL 326052, at *1

   (S.D. Fla. Jan. 21, 2010). Affirmative defenses will be stricken if they fail to recite

   more than bare-bones conclusory allegations. See Merrill Lynch Bus. Fin. Serv. v.

   Performance Mach. Sys., 2005 WL 975773, at *11 (S.D. Fla. March 4, 2005) (citing

   Microsoft Corp. v. Jesse’s Computers & Repair, Inc., 211 F.R.D. 681, 684 (M.D. Fla.

   2002)). “An affirmative defense may also be stricken as insufficient if: ‘(1) on the

   face of the pleadings, it is patently frivolous, or (2) it is clearly invalid as a matter of

   law.”’ Katz, 2013 WL 2147156, at *1 (citing Blount v. Blue Cross and Blue Shield of

   Fla., Inc., 2011 WL 672450 (M.D. Fla. Feb.17, 2011)).

          “Furthermore, a court must not tolerate shotgun pleading of affirmative

   defenses, and should strike vague and ambiguous defenses which do not respond to

   any particular count, allegation or legal basis of a complaint.” Morrison v. Exec.

   Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318 (S.D. Fla. 2005).                An

   affirmative defense should only be stricken with prejudice when it is insufficient as

   a matter of law.      See Kaiser Aluminum & Chemical Sales, Inc. v. Avondale

   Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982) (citing Anchor Hocking Corp. v.

   Jacksonville Elec. Auth., 419 F. Supp. 992, 1000 (M.D. Fla. 1976)).             Otherwise,

   district courts may strike the technically deficient affirmative defense without


                                                3
Case 1:19-cv-21583-KMW Document 165 Entered on FLSD Docket 04/13/2021 Page 4 of 6




   prejudice and grant the defendant leave to amend the defense. See Microsoft Corp.,

   211 F.R.D. at 684.

                                      II.   ANALYSIS

         Plaintiff’s motion seeks to strike thirty-six affirmative defenses because they

   are legally insufficient, constitute mere denials, and otherwise fail to meet the

   requirements under Rules 8 and 9. However, before turning to the merits, the first

   question is whether the motion is timely presented. Defendant says that the motion

   is late because it filed an answer on October 22, 2020 [D.E. 116] and Rule 12(f)(2)

   requires a movant to strike an affirmative defense within 21 days after service of a

   pleading:

         The court may strike from a pleading an insufficient defense or any
         redundant, immaterial, impertinent, or scandalous matter. The court
         may act:
         (1) on its own; or
         (2) on motion made by a party either before responding to the pleading
         or, if a response is not allowed, within 21 days after being served with
         the pleading.

   Fed. R. Civ. P. 12(f).   Because the relief Plaintiff seeks passed more than four

   months ago, Defendant concludes that there is no need to reach the merits and that

   the motion can be denied as untimely.

         Plaintiff agrees that Defendant filed an answer back in October 2020 and

   that the time to file a motion to strike passed long ago. Plaintiff claims, however,

   that the Court should still consider the motion on the merits because, courts may

   strike an affirmative defense sua sponte. While that argument has some merit, that

   is not the avenue for which Plaintiff seeks relief. Instead, Plaintiff wants the Court


                                             4
Case 1:19-cv-21583-KMW Document 165 Entered on FLSD Docket 04/13/2021 Page 5 of 6




   to strike affirmative defenses via a motion even though the time to seek that relief

   passed many months ago. The problem is that Plaintiff never even explains why

   the Court should exercise that discretion when the motion is so untimely.     Indeed,

   in similar circumstances, courts have rejected that option because otherwise a

   movant could always seek to strike an affirmative defense regardless of the 21-day

   requirement. See, e.g., Voxeo Corp. v. Vox.io LLC, 2012 WL 12904728, at *1 (M.D.

   Fla. Nov. 27, 2012) (“The Motion was filed nearly five months after the Answer and

   Affirmative Defenses were served on Plaintiff.      On that basis alone the Motion

   should be denied as untimely.”) (internal citations omitted).

         The same reasoning applies here because, while the Court would ordinarily

   consider each affirmative defense on the merits, Plaintiff cannot sidestep its failure

   to follow the Federal Rules. And Plaintiff has also not presented a reason for the

   Court to excuse that failure.      Plaintiff only says that courts may consider

   affirmative defenses sua sponte. But, given that the motion is approximately four

   months late with no persuasive reason presented for the untimely relief requested,

   we will not allow Plaintiff to excuse its failure with an invitation for the Court to

   consider the affirmative defenses sua sponte.     If Plaintiff wanted to strike these

   defenses, it should have filed a motion long ago. Yet, Plaintiff decided not to do so

   and the failure to take that action has consequences. Plaintiff’s motion is therefore

   DENIED as untimely. See Felicia v. Celebrity Cruises, Inc., 2012 WL 6869828, at

   *1 (S.D. Fla. Nov. 14, 2012) (“The Defendant’s Answer and Affirmative Defenses

   was filed on February 27, 2012. The instant motion was filed on September 19,


                                             5
Case 1:19-cv-21583-KMW Document 165 Entered on FLSD Docket 04/13/2021 Page 6 of 6




   2012, nearly seven months later.       Therefore, the Court will not strike the

   Defendant’s affirmative defenses as insufficiently pled.”) (citing Sakolsky v. Rubin

   Memorial Chapel, LLC, 2007 WL 3197530 (S.D. Fla. 2007) (motion to strike

   affirmative defenses filed three months after Defendants filed their answer denied

   as untimely)).

                                   III.   CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

   Plaintiff’s motion to strike [D.E. 133] is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 13th day of

   April, 2021.

                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                            6
